Title: To Thomas Jefferson from John Cochran, 13 July 1808
From: Cochran, John
To: Jefferson, Thomas


                        
                            
                        ca. 13 July 1808
                     
                        
                        The Petition of the subscribers, residing in the Counties of Crawford and Erie, in the State of Pennsylvania, respectfully shewith.—
                  That at the Circuit Court of the U. States held at Philadelphia, for the District of Pennsylvania, April Term 1808, Morrow Lowry, Andrew Lowry, and John Lowry, were convicted of obstructing the Marshals deputy in executing writs of possession, which had been issued on Judgments obtained on ejectments against them, at the suit of the Pennsylvania population Company, in the name of Robert Bowne, a citizen of the State of New York; and sentenced each to pay a fine of one hundred dollars to the U. States, to be imprisoned three months to pay the costs of prosecution, and each of them to find sureties of the peace, to the extent of one thousand dollars, to be in force for one year after the expiration of the said three months imprisonment.—
                  In addressing your Excellency on behalf of these men it is far from our intention to justify any opposition to the execution of the laws of the United States, though a concise statement of their case, and situation, may not be improper, to guide your determination.—Since the settlement of this portion of the territory of Pennsylvania situate west of the Alleghany River an unhappy contest has subsisted between the Population and Holland Companies, who claim extensive tracts of territory, by virtue of Warrants under a law of the 3d. of April 1792; and individuals who claim individual tracts included in the claims of said companies; by settlement, and improvement, under the same law. The board of Property, the Legislature by sundry resolutions and Laws, and the Supreme Court of this State, have decided favourably to the claim of the Actual Settler, who claimed a single tract by his settlement.—The Judge of the Circuit Court of the U. States too, decided in his favour, But on appeal to the Supreme Court his decision was overruled, and that of the Supreme Court of Pennsylvania directly opposed. In pursuance of this decision, these men have been ousted of their farms, and the whole labour of several years, and that too of the most arduous kind swept from them at once. When the Marshals deputy went to execute the writs, as we understand and believe from the best information we can obtain, corroborated by circumstances they barred their doors, and refused him admittance, but committed no violence to his person, except in warning him of the consequences and ordering him not to use force. They were afterwards arrested without force or violence, by a Warrant from the District Judge of the District of Pennsylvania, and taken a distance of between four and five hundred miles to Philadelphia, where they now lie under the sentence of the Court as already stated. They are poor. Two of them have large and helpless families, suffering in their absence. The fines must operate as a perpetual imprisonment on them for from our knowledge of their circumstances we believe that the few chatels they are possessed of, which constitute their all, will not discharge one half of the costs of prosecution, which at all events must be paid, before they can be released.—Every species of power under colour of Law has been exercised upon them. They have been confined for a length of time in different jails before they were transmitted to Philadelphia.—Their offence exhibits no moral turpitude. It arose from ignorance. They thought the land was their own and as such only they defended their possessions or rather refused to surrender them. We therefore pray your excellency, to remit to these men their fines, which they are unable to pay. Already has this dispute driven numbers from this country to seek an asylum elsewhere, from the persecutions, and oppressions, of these land speculating companies, and a continuance of Suffering, in any individuals, by fostering resentment, can tend only to prolong the contest, or, depopulate the territory.—
                        
                            John Cochran
                     
                     and fifteen additional signatures
                        
                    